Citation Nr: 1621089	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement o an increased disability rating for left knee patellofemoral syndrome, currently rated as 10 percent disabling.

3.  Entitlement o an increased disability rating for right knee patellofemoral syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to December 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  

The issues of an increased disability rating for right and left knees patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2008, the RO denied service connection for anxiety disorder claimed as PTSD. 

2.  Evidence received since the May 2008 rating decision is cumulative of the evidence already of record.

CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for anxiety disorder claimed as PTSD, is final.  38 U.S.C.A. § 7105 (West 2014).
 
2. Evidence received since the May 2008 rating decision is not new and material and the claim for service connection for anxiety disorder claimed as PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2011, prior to the rating decision in question, VA notified the Veteran of the information and evidence necessary to establish a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will provide.  He was advised that service connection for an acquired psychiatric disorder was previously denied.  The letter explained the definition of new and material evidence and of the reasons for the denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided information regarding how VA assigns disability evaluations and effective dates. 

VA has also satisfied its duty to assist.  The claim folder contains service treatment records, service personnel records, and VA and private medical treatment records.  

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492  (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  Notably, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board acknowledges that the Veteran was not provided a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder.  The requirements for providing a VA examination apply to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board does not find new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and thus, a VA examination is not warranted. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).

Legal Criteria and Analysis

The Veteran seeks to reopen her claim for service connection for an acquired psychiatric disorder, to include anxiety disorder claimed as PTSD.  The RO previously denied service connection for this disability in a May 2008 rating decision.  Service connection was denied on the basis that there was no nexus to service.  The RO notified the Veteran of this decision in May 2008 and the Veteran did not appeal.  Consequently, that decision is final.  38 U.S.C.A. § 7105 38 C.F.R. §§ 20.302, 20.1103.

The RO's May 2008 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the May 2008 decision.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the May 2008 rating decision, the record included service treatment which included Family Advocacy records which showed complaints of spousal abuse and counseling for the same; VA outpatient treatment records showing a diagnosis of anxiety disorder; an April 2008 VA examination showing a diagnosis of anxiety disorder and no finding of PTSD with an etiology opinion which did not relate the anxiety disorder to service; private treatment records; and, various lay statements from the Veteran, her daughter, and her best friend attesting to the spousal abuse the Veteran endured from her ex-husband during and post service.  

Submitted since the RO's May 2008 rating decision are additional outpatient treatment records documenting anxiety disorder.  In addition, the Veteran testified at a Travel Board hearing in January 2016 that she experienced spousal abuse in service and has an acquired psychiatric disorder which is related to that spousal abuse.  

The Board has made a careful review of the evidence of record.  In the present claim, the submitted VA outpatient treatment records and testimony at the Travel Board hearing are not new and material as they do not relate to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's anxiety disorder, claimed as PTSD, is related to service.  No evidence has been introduced that anxiety disorder, claimed as PTSD, is related to service; rather the only evidence of record of a nexus to service are the Veteran's assertions that her current anxiety disorder is related to her spousal abuse in service.  However, these contentions were already of record at the time of the May 2008 denial.  The evidence introduced since the May 2008 rating decision does not show an acquired psychiatric disorder in-service or a nexus to service.  Furthermore, the Veteran's testimony at the Travel Board hearing that she experienced spousal abuse and now has anxiety and depression which is related to that spousal abuse is cumulative of her prior assertions made during the process of filing the original claim in 2007.  Thus, as the additional evidence is cumulative of the evidence of record at the time of the May 2008 rating decision and does not raise a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for an acquired psychiatric disorder, to include anxiety disorder claimed as PTSD, is denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was no competent evidence of an in-service acquired psychiatric disorder and no competent evidence of a nexus to service.  There had been post-service evidence of anxiety disorder.  Since then, she has submitted evidence of anxiety disorder and spousal abuse in service, but such facts had previously been established and are therefore cumulative.  In regard to her assertion as to cause, such is repetitive of her initial claim and is also cumulative.  The evidence added to the file does not relate to a previously unestablished fact, and the claim is not reopened.

The Board acknowledges that at the Travel Board hearing the Veteran's representative stated that he believed the most recent mental health VA examination conducted on the Veteran was in 2011 and that said VA examination related the Veteran's anxiety disorder to the spousal abuse in service.  However, an exhaustive review of the claim file shows that the only mental health VA examination of record was conducted in April 2008.  Indeed, no records of the adjudication of the present request to reopen the claim note that a VA mental health examination was conducted in 2011.  The records does show and contain a VA examination report of 2011 for the bilateral knees.  Moreover, contrary to the Veteran's representative's argument that the VA examination related the anxiety disorder to the spousal abuse in service, the VA examiner did not provide said opinion.  Rather, despite noting the spousal abuse in service and considering it, the examiner related the anxiety disorder to the Veteran's custody battle at the time, her recent divorce and her being a single parent.  The examiner specifically opined that the anxiety disorder was not related to service.  Regardless, at the hearing the Veteran's representative stated that he believed the last VA examination was in 2011 but did not cite said VA examination or unequivocally stated that a mental health VA examination had been conducted in 2011.  Therefore, the Board finds that the representative mistakenly noted 2011 as the year of the VA examination since the last bilateral knee VA examination was in 2011.  Considering the review of the record and the evidence noted herein, the Board finds that there is no outstanding VA mental health examination which has not been associated with the claim file and a remand would serve no purpose.  


ORDER

The application to reopen the claim for service connection for anxiety disorder claimed as PTSD, is denied.




REMAND

At the January 2015 Travel board hearing, the Veteran and her representative testified that her bilateral knee patellofemoral syndrome had worsened since the most recent VA examination of March 2011.  Specifically, they noted the Veteran now had instability on both knees.  As such, the Board finds that the Veteran should be afforded new VA examination in order to accurately evaluate the current severity of her service-connected right and left knee patellofemoral syndrome. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, the Veteran testified she has continued to receive treatment for her bilateral knees, all outstanding VA outpatient treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated  from 2014 to the present day pertaining specifically to treatment the Veteran bilateral knees disabilities.

2. Schedule the Veteran for an appropriate VA examination to assess the severity of her service-connected bilateral knee disability.  All necessary studies and tests should be conducted. 

The examiner should identify any and all residual manifestations found to be associated with the Veteran's service-connected right and left knees disability and fully describe the extent and severity of those manifestations.   The report should include range of motions studies and document the presence or absence of instability or subluxation.

3. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


